Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Regarding arguments on the rejections under 35 USC 103, applicant's arguments have been fully considered but they are not persuasive.
	Applicant argues (pg. 8 line 9 – 19 line 14) that the prior art of record, Avitsan in view of Mizno fails to disclose “a tubular guide having a supra-glottic support
member directly connected to an end of the tubular guide, and a hollow tube having a
second end that is sized and dimensioned so that, upon insertion of the hollow tube into the tubular guide, an outer surface of the second end is brought into direct contact with a portion of an inner surface of the tubular guide” in claim 1 (highlighted limitation with emphasis).
	Examiner respectfully submits that if the claim language was written as the applicant intended as in the arguments, the argument would have been persuasive. However, the current limitations are not written exactly as intended to a level which could support the arguments. Here are some of findings by the examiner: (1) The highlighted limitation is written as an intended use without positively reciting and it makes the claim limitation indifferentiable from a prior art apparatus satisfying the claimed structural limitations (See Ex parte Masham, 2 USPQ2d-1647 (1987)). (2) The recited hollow tube is not differentiated from being a ventilator tube conduit, allowing Avitsan reads on the limitation. Making the hollow tube to be an i.e. a ventilator tube and an endotracheal tube, during a use phase of the airway. However, the current limitation does not further specify the hollow tube. So, insertion of the tube can be also interpreted as a step of manufacturing the hollow tube together with reversive airway device. If interpreted as a manufacturing process step, then Avitsan reads on the limitation. To differentiate the limitation from Avitsan, it is suggested to amend the claim further to preclude the possibility of claim limitation being interpreted as a manufacturing step by explicitly claim the tube is removable, replaceable or switchable in order to exchange between the two different tubes.
	Because of the above findings, the rejections are maintained until further amendment.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Toatley can be reached on 571-272-2059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS KAY/Primary Examiner, Art Unit 2865